ACCEPTED
                                                                         06-14-00225-CR
                                                               SIXTH COURT OF APPEALS
                                                                    TEXARKANA, TEXAS
                                                                    4/13/2015 3:11:29 PM
                                                                         DEBBIE AUTREY
                                                                                  CLERK

                    CAUSE NO. 06-14-00225-CR
                    CAUSE NO. 06-14-00226-CR
                    CAUSE NO. 06-14-00227-CR          FILED IN
                                               6th COURT OF APPEALS
                                                 TEXARKANA, TEXAS
                     THE COURT OF APPEALS      4/13/2015 3:11:29 PM
              FOR   THE SIXTH JUDICIAL DISTRICT DEBBIE AUTREY
                        AT TEXARKANA                   Clerk
 _______________________________________________________________

                     ELIZABETH MENDOZA,
                          APPELLANT

                                V.

                      THE STATE OF TEXAS,
                           APPELLEE.
 ________________________________________________________________

                CRIMINAL DISTRICT COURT NO. 6
                     DALLAS COUNTY, TEXAS
          CAUSE NO. F12-61870-X, F13-34344-X, F13-40734-X
__________________________________________________________________

        APPELLANT’S MOTION FOR EXTENSION OF TIME
                          TO FILE BRIEF
__________________________________________________________________


                                     BRUCE ANTON
                                     State Bar No. 01274700

                                     SORRELS UDASHEN & ANTON
                                     2311 Cedar Springs Road
                                     Suite 250
                                     Dallas, Texas 75201
                                     214/468-8100
                                     214/468-8104 - fax
                                     ba@sualaw.com

                                     Attorney for Appellant

                                1
      COMES NOW, Elizabeth Mendoza, Appellant herein, and moves this court

to issue an extension of time to file Appellant’s Brief, and support thereof would

show the court as follows:

                                           I.

      Appellant’s Brief is due on April 10, 2015. Attorney for the Appellant requests

an additional 3 days, until April 13, 2015, to file the brief.

                                           II.

      The number and style of the case in the District Court is F12-61870-X, F13-

34344-X, F13-40734-X, State of Texas v. Elizabeth Mendoza.

                                          III.

      In cause number F13-34344-X, Appellant was convicted of attempted

possession of controlled substance. The Appellant plead true to motion to adjudicate.

Appellant was sentenced before the judge to one year confinement.

      In cause number F13-40734-X, Appellant was convicted of unauthorized use

of a motor vehicle. The Appellant plead true to motion to adjudicate. Appellant was

sentenced before the judge to ten months confinement.

      In cause number F12-61870-X, Appellant was convicted of aggravated assault

with a deadly weapon. The Appellant plead true to motion to adjudicate. Appellant

was sentenced before the judge to six years confinement.




                                            2
                                         IV.

       The reason for this request is that during the last few weeks counsel has been

preparing a petition for discretionary review in Detra Phillips Webster v. The State

of Texas, case no. PD-0263-15 in the Texas Court of Criminal Appeals, preparing

an Appellant’s Brief on Direct Appeal in Jose Alfaro v. The State of Texas, case no.

05-14-01245-CR in the Fifth Court of Appeals of Texas, and also preparing an

Appellant’s Brief on Direct Appeal in Christopher Barber v. State of Texas, case no.

05-14-00602-CR in the Fifth Court of Appeals.

                                         V.

       For the reasons set out above, counsel for Elizabeth Mendoza will, in

reasonable likelihood, be unable to submit the briefing requested by this court.

Counsel is asking for an extension of time of 3 days, or until approximately April

13, 2015, to file the brief.

       WHEREFORE, PREMISES CONSIDERED, Appellant requests this court to

grant an extension of time to file his Appellant’s Brief until April 13, 2015.



                                               RESPECTFULLY SUBMITTED,
                                                 /s/ Bruce Anton                 _
                                               BRUCE ANTON
                                               State Bar No. 01274700

                                               SORRELS UDASHEN & ANTON
                                               2311 Cedar Springs, Suite 250
                                               Dallas, Texas 75201

                                          3
                                            (214) 468-8100
                                            (214) 468-8104 - fax
                                            ba@sualaw.com

                                            ATTORNEY FOR APPELLANT




                        CERTIFICATE OF SERVICE
      I do hereby certify that a true and correct copy of the above entitled motion
for extension of time to file brief was delivered via email to the Dallas County
District Attorney’s Office, dcdaappeals@dallascounty.org on April 13, 2015.




                                                   /s/ Bruce Anton            _
                                                  BRUCE ANTON




                                        4